Title: To Thomas Jefferson from Joseph Carrington Cabell, 25 January 1821
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
25. Jan. 1821.
Since the date of my letter of 18th inst the meeting therein alluded to has taken place. I find Mr Johnson  averse to any expression of opinion on the subject of the Ancient Charters. Our meeting broke up without any valuable result. The want of a Report on the state of the Literary fund  retards our movements. There is a current constantly setting against us on Richmond Hill. . It scatters discord in our ranks, & undermines the zeal of our friends. Preston’s last deficiency falls on the Literary fund, and augments our difficulties. The counties that neglected to draw, insist pertinaciously on their “equal rights.” That claim I suspect will nearly exhaust the surplus on hand. Even some of our friends, Johnson, Breckenridge &c. think we should not touch the principal of the fund & the balance still due from the Genl Govt forms a part of the principal. The annual Revenue falls short of the annual appropriation. There is no prospect that we shall be able to get into the poor school fund. In this situation, hemmed in by difficulties & obstacles on all sides, one only prospect opens itself to my view. I presume that it is in every case proper to finish the buildings. To get the necessary funds for this object must be our polar star. For this purpose, we must get our credit for the existing loan of $60,000, put on one of the two bases which I proposed last spring: and obtain a power to make another loan of  $50,000, on similar terms. This would give us the buildings & a clear income of about $7000. Future assemblies must be looked to for the balance. I spoke of this plan to Genl Breckenridge and Mr Johnson, yesterday: & spoke of it as a dernier resort. They seemed to approve it. We shall first, however, ask for further funds in some shape or other. Governor Randolph told me some time since, we should have to content ourselves with this. He has gone into the country & I presume will see you before his return.I will now  touch upon a subject that has engaged my thoughts for a long time past, and been often mentioned to  some of my intimate friends. It is that of my withdrawing altogether from public life  at the end of my present term of service.  Genl Cocke will be with you shortly and will explain to you the grounds on which I think, with some of my friends, that this measure becomes proper. I pauze to give my friends an opportunity to cast about for a safe depository for the great interests of our district. A Mr Claiborne of Nelson has notified me of his intention to offer. At first I thought it might be improper to retire under the imputations that might be made: & so expressed myself to my friend Governor Randolph. But on further reflection & on consultation with my brother & Genl Cocke, I do not think that circumstance should have the least weight with me. All other reasons apart. I do not suppose that a canvass could be dispensed with, and such is the  weakness of my breast, that to ride from Court House to Court House, making speeches to large crowds, exposed to the rigors of the season, might carry me to the grave, or bring on me further & more distressing symptoms of pulmonary affection.  Do not suppose, I beseech you, that my feelings & opinions have undergone any change. On the contrary, in retiring, I will do all in my power to bring in such persons as may be calculated to effectuate in future your great views of literary improvement. In the course which I contemplate, I have no view or wish to go to Congress, or into any other public station. I have been here 13 winters. My object  now is domestic, rural, & literary leisure. I thank my friends in Albermarle, & the district, but above all yourself, for the confidence so long bestowed on me. The little share which I have had in promoting the establishment of the University  & in seconding your views on that subject, will always constitute one of the most agreeable reflections of my life. May you succeed to the utmost of your wishes will ever be my constant & fervent prayer. But that great & valuable institution, I hope, is now on a safe & permanent footing; and altho  its endowment is for the present too small, yet it must & will ultimately triumph over all its enemies.I presume it is unnecessary to announce my final determination till the close of the session.I remain, Dr Sir, faithfully your friendJoseph C. Cabell